Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities: at lines 2-3, claim 6 recites 
the conduit connector is mounted on the annular end cap and communicates with the second pressure chamber, 

but claim 5 (from which claim 6 depends) has already recited 
the second pressure chamber is connectable to a pressure source for a compressible medium via a conduit connector mounted on the annular end cap. 

Claim 6 appears to recite previously required elements.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: damage protection structure in claim 5.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vossbrinck (US 4,708,036), in view of Vassalotti (US 4,846,444) and Hohmann (US 8,443,831).

Regarding claim 5, Vossbrinck discloses a hydraulic screw tensioning device (Figs 1-2, below) comprising: 
a tubular body 12, with a through opening (from end to end, Fig 2) and an annular cylinder chamber 94 surrounding the through opening (94 surrounds upper portion of through opening, Fig 2, 5:27-30), and 
a tubular piston 92 movably supported in the tubular body and connectable to a screw S to be tensioned (5:27-58, connected via elements 48 and 82), the tubular piston comprising a stepped outer portion 96 (Fig 2 below, Ibid.) and dividing the annular cylinder chamber into a first pressure chamber (Fig 2, as annotated below, chamber below surface 102 of 96, Ibid.) and a second pressure chamber (Fig 2, as annotated below, space above upper surface of 96) and , wherein:
the second chamber is closed by an annular end cap 118 (Fig 2, 5:59-68) secured to the tubular body, the first pressure chamber (Fig 2) is connectable to a pressure source (via 104) for hydraulic fluid (Fig 2 below, 5:37-58), 

the conduit connector 124 extends radially in relation to a geometric axis (A-A) of the tubular body (Figs 1-2, below).  
                          
    PNG
    media_image1.png
    823
    663
    media_image1.png
    Greyscale

    
However, Vossbrinck does not explicitly disclose that the conduit connector of the second pressure chamber is mounted on the annular end cap and that a damage protecting structure is provided to protect the conduit connector against accidental physical damage.  

Regarding the damage protecting structure, Hohmann is also concerned with a screw tensioning device having a conduit connector and teaches providing a damage protecting structure 61, 74, 75 (Figs 1-2, 2:7-33; 3:44-64, 4:1-15) to protect the coupling and hose.  It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device of Vossbrinck, as modified, by incorporating the protective member taught by Hohmann to shield the connector from possible damage, protect a user in case of seal rupture (3:44-64), and prevent accidental release (4:1-21).  

Regarding claim 6, Vossbrinck, as modified, discloses the limitations of claim 5
Regarding claim 7, Vossbrinck, as modified, discloses the limitations of claim 6, as described above, and further discloses wherein the damage protecting structure comprises two protrusions 74, 75 extending radially from the annular end cap (Figs 1-2).

Regarding claims 8-10, Vossbrinck, as modified, discloses the limitations of claims 5-7, as described above, but does not disclose wherein the annular end cap is secured to the tubular body in at least two alternative angular positions enabling the conduit connector to occupy different radial directions in relation to the tubular body.  The cap of Vossbrinck, as modified, is secured via a threaded connection.  However, Vassalotti teaches securing a cap via peripherally arranged fasteners (Figs 1-2).  It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to substitute the fastening structure taught by Vassalotti for the threaded cap connection of Vossbrinck, as a simple substitution for a known element to produce the predictable result of releasably attaching the cap to the body.  A skilled artisan would understand that such a symmetrical fastener arrangement would allow for the end cap to be secured in alternate angular orientations.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Walton (US 4,998,453) and Rosa (US 7,658,131) teaches a bolt tensioning device that uses hydraulic pressure to tension, after which a piston is urged to return to a ready position.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723